The county board of education of Franklin county sues Sam Kennedy for $3, Tom Kennedy for $3, and David Cooper for $2.25 for incidental fees due by them respectively for their children, who attended the Hodges consolidated school of that county. There were three separate suits, one against each defendant. By agreement of the parties, all three were tried together, judgment was rendered by the court without a jury in favor of the plaintiff for $3 against Sam Kennedy, for $3 against Tom Kennedy, and for $2.25 against David Cooper. Each defendant appeals from this judgment, and each assigns errors separately.
Each complaint alleges this incidental fee was duly authorized by the county board of education, and it was duly levied under that authority by the trustees of the Hodges consolidated school. This court has held, and it is admitted by appellants, that the county board of education of Franklin county had the right to prescribe a reasonable method for raising and collecting a sufficient fund by reasonable incidental fees, to be used for the purpose of heating and lighting the schoolrooms of the different schools of the county, and to delegate that authority to the district boards of the different schools. Bryant v. Whisenant, 52 So. 525,167 Ala. 325, 140 Am. St. Rep. 41; Roberson v. Oliver, 66 So. 645,189 Ala. 82; Williams v. Smith, 68 So. 323, 192 Ala. 428; Ryan v. Sawyer, 70 So. 652, 195 Ala. 69; Hughes v. Outlaw, 73 So. 16, 197 Ala. 452, Ann. Cas. 1918C, 872.
The court permitted oral evidence to be introduced, showing that this county school board passed a resolution authorizing the district trustees in each separate school district to levy and collect whatever incidental fee might be necessary, not to exceed 25 cents per month per child. The court did not err in admitting this oral testimony as to this resolution being passed, as there was evidence introduced, prior thereto, to the court, tending to show this resolution was passed and entered in the minutes of the school board, and that the book containing the minutes thereof was lost or misplaced, and could not be found. It had been searched for in the office where it was kept, and it could not be found. The evidence tended clearly to show it was lost. Donegan v. Wade, 70 Ala. 501; Preslar v. Stallworth, 37 Ala. 402; Calhoun v. Thompson,56 Ala. 166, 28 Am. Rep. 754; State v. Campbell, 103 So. 471,212 Ala. 493.
There was evidence tending to show the trustees of this school charged and assessed each child attending this school 25 cents per month as an incidental fee for the purpose of raising funds to pay for fuel to burn to heat the schoolroom, for brooms to sweep the schoolroom, and for water buckets to contain water for drinking purposes. This fee, *Page 351 
under the evidence, was reasonable and proper for the purposes mentioned. Ryan v. Sawyer, 70 So. 652, 195 Ala. 69, and authorities supra.
The defendant offered in evidence a letter, written by plaintiff's attorneys, demanding of Tom Kennedy incidental fees for his children amounting to $9.75, and the court sustained plaintiff's objection to it. The defendant cannot complain at this ruling; if error, it was without injury, because he examined the attorney, and the court permitted the attorney to testify to the contents of the letter and that he wrote it. There was evidence tending to show Sam Kennedy owed $3 for his children, Tom Kennedy $3 for his children, and David Cooper $2.25 for his children, as incidental fees at this school.
These causes were tried by the court without a jury. There is ample evidence to sustain the facts found and the judgments rendered by the court. The witnesses were examined orally in the presence of the court. Its judgment under such circumstances should not be disturbed, unless plainly contrary to the great weight of the evidence. These judgments are sustained by the great weight of the evidence, and they will be affirmed. Bolen v. Bolen, 87 So. 797, 205 Ala. 114, headnote 2; Fitzpatrick v. Stringer, 76 So. 932, 200 Ala. 574.
The record is free from reversible error, and the judgments are affirmed.
Affirmed.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.